Citation Nr: 0619814	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk 
INTRODUCTION

The veteran had active service from February 1954 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in March 2005.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty or for many years thereafter; any 
current bilateral hearing loss disability is not related to 
service.

2.  Tinnitus was not manifested during the veteran's active 
duty or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A March 2004 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board notes that the 
March 2004 letter was sent to the appellant prior to the June 
2004 rating decision.  The VCAA notice was therefore timely. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The March 2004 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
March 2004 letter expressly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  As well, the RO informed the 
veteran in the March 2004 letter that it was likely that his 
service medical records had been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  A June 
2004 letter confirmed that attempts to obtain his service 
medical records had been unsuccessful. See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding his treatment during service and, in 
the March 2004 letter, expressly notified him of alternative 
types of evidence, including witness statements, to support 
his claim.  

Neither a rating nor an effective date has been assigned to 
the veteran's disabilities as service connection has not yet 
been awarded.  In any event, the veteran was afforded proper 
notice of such matters in a March 2006 letter.  
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006). 
	
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claimed disabilities.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  As noted above, the veteran's 
service medical and personnel records appear to have been 
destroyed.  In a case in which a claimant's service records 
are unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In March 2004, the 
RO requested that the veteran complete NA Form 13055 in order 
to facilitate a search for any reconstructed service medical 
records. The veteran did not return the form; however, he did 
submit VA Form 21-4138 summarizing his noise exposure as well 
as a 'Duty to Assist' indicating he had no additional 
evidence to submit in support of his claim. A private medical 
examination was submitted by the veteran and the veteran has 
been provided a VA examination in conjunction with his claim.  
The appellant has  indicated that he has no additional 
evidence to submit.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

A. Bilateral Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim. The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection. See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In his March 2004 application for compensation the veteran 
claims his bilateral hearing loss is due to inservice 
exposure to acoustic trauma from working around heavy 
equipment.  There are no available service medical records to 
consider in reference to this claim.  However, in the August 
2005 RO hearing and the October 2005 VA examination, the 
veteran denied receiving any medical attention for hearing 
loss during service.  In other words, even if the service 
medical records were on file, they would not reflect 
complaints and treatment for hearing loss during active duty.

The record reflects that the veteran currently meets the 
regulatory thresholds to be considered as having a hearing 
loss disability.  The results of a hearing test administered 
during an October 2005 VA examination revealed auditory 
thresholds of greater than 40 decibels for several of the 
relevant frequencies in each ear.  The Board is thus 
presented with an evidentiary record which shows a current 
hearing loss disability. However, the record does not show 
hearing loss during service, within the presumptive one-year 
period following discharge, or for forty-nine years following 
service. The Board has reviewed and acknowledges the 
veteran's own testimony that his current hearing loss was 
caused by acoustic trauma during service as well as his 
testimony that other family members noted his hearing loss 
shortly after his discharge from service. The Board also 
recognizes that the claimant reported that he has had little 
exposure to loud noise since his discharge.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, neither he, nor his 
family, is competent to provide evidence regarding diagnosis 
or etiology. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

The October 2005 VA examination report provides the 
examiner's conclusion that the veteran's hearing loss is 'not 
as likely as not' the result of his military service.  The 
examiner noted that the veteran stated that he did not begin 
to notice a hearing loss until approximately five years ago, 
nearly fifty years after his discharge from service.  
Additionally, the report states that the veteran's military 
occupational specialty (MOS) as a light truck driver would 
not suggest exposure to acoustic trauma that would lead to 
hearing loss.  The examiner's conclusion was drawn after a 
thorough interview and examination of the veteran, and a 
review of the claims file, and the report offers a reasonable 
rationale for the offered medical opinion.  Thus, this report 
will be afforded considerable probative weight as an expert 
medical opinion specifically addressing the issue of nexus 
between the veteran's hearing loss and his military service.

In a May 2006 informal hearing presentation, the veteran 
contends that the VA examiner's opinion relied solely on the 
veteran's MOS as a light truck driver, and failed to review 
the entire record in which the veteran reported exposure to 
heavy equipment while loading and unloading cargo at Pusan 
Harbor.  However, the examiner's summary of the veteran's 
noise exposure is consistent with the veteran's own account, 
noting that the veteran was around heavy equipment.  
Additionally, the examiner's conclusion is not solely based 
on the veteran's MOS, but also considers the forty-nine year 
gap between the veteran's discharge and the veteran's self-
reported on-set of hearing loss.  Finally, the veteran has 
not presented the Board with any competent evidence 
supporting his assertion that the VA examiner's opinion is 
not valid nor is the veteran competent to make such a 
determination himself.  The Board must rely upon the 
conclusions of trained medical personnel when considering 
evidence of diagnosis and etiology. See Espiritu, supra; 
Allday v. Brown, 7 Vet. App. 517 (1995).	

There is no competent evidence providing indication of any 
nexus between the veteran's current hearing loss and his 
period of active duty service. The VA examiner reports that 
the veteran first noticed a hearing loss approximately five 
years ago and that his first hearing test was in January 
2004.  This forty-nine year lapse in time between the 
veteran's active service and the first diagnosis of hearing 
loss weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Furthermore, there is no evidence in the record regarding any 
treatment or diagnosis for hearing loss prior to 2004 and the 
veteran has presented only lay testimony that it is his 
belief that his current hearing loss is attributable to his 
military service.

In support of his appeal, the veteran presented the Board 
with a January 2004 hearing test from a private practitioner.  
However, the Board finds that the test report does not 
present any indication of a nexus between the veteran's 
current hearing loss and his active service and it does not 
materially contradict the VA examiner's opinion. Finally, 
nowhere in the report does the practitioner make any clear 
discussion of the veteran's specific etiology of hearing 
loss, nor does it contain any mention of the veteran's 
military service.

While the lack of evidence of hearing loss during service is 
not fatal to the veteran's claim, service connection is only 
warranted when the evidence reflects a medically sound basis 
to attribute the post-service hearing loss to injury in 
service. See Hensley, supra. Thus, service connection cannot 
be granted when the record, as in this case, contains no 
competent medical evidence that attributes the veteran's 
hearing loss to his service. While an accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

With consideration of the probative VA examiner's report, the 
length of time following service prior to a recorded 
diagnosis of hearing loss, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss. Consequently, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


B. Tinnitus

The veteran argues that his tinnitus began during his 
military service and results from exposure to heavy equipment 
in his duties as a stevedore on the docks.  As previously 
discussed, due to a fire at the NPRC there are no available 
service medical records to consider in reference to this 
claim.  However, in the October 2005 VA examination the 
veteran denied receiving any medical attention for tinnitus 
during service.

The Board must rely upon the conclusions of trained medical 
personnel when considering evidence of diagnosis and 
etiology. See Espiritu, supra; Allday, supra.  Therefore, 
while the Board acknowledges the veteran's own statements 
that his tinnitus began while in service, there is no 
competent medical evidence to support this.  The earliest 
diagnosis of tinnitus in the record is the October 2005 VA 
examination.  Following a thorough interview, examination, 
and review of the claims file, the examiner concludes that 
the veteran's tinnitus is 'not as likely as not' the result 
of his military service.  Given the careful consideration of 
all the relevant evidence, this report will be afforded 
considerable probative weight as an expert medical opinion 
specifically addressing the issue of nexus between the 
veteran's tinnitus and his military service.

Again, the veteran argues that the VA examiner did not 
consider the entire record, and instead focused on the 
veteran's MOS as a light truck driver.  However, the Board 
already found that the examiner did consider the entire claim 
file, the veteran's own account, and the examination in 
drawing his conclusions.  The length of time between 
diagnosis and discharge from service, forty-nine years, was 
also a consideration.   

The January 2004 private hearing test submitted by the 
veteran does not indicate any diagnosis or history of 
tinnitus; therefore, it is not relevant to this particular 
claim decision.

With consideration of the probative VA examiner's report, the 
length of time following service prior to a recorded 
diagnosis of tinnitus, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus. 
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.


ORDER

Entitlement for service connection for bilateral hearing loss 
is denied.

Entitlement for service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


